DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
Claim 10 will be amended as follows: 
Cancel the current version of Claim 10 and replace it with the following version:
A control apparatus for a motor vehicle, the control apparatus comprising: 
a processor configured to: 
receive sensor data which describes an another vehicle from at least one sensor of the motor vehicle; 
determine a maximum steering lock of the another vehicle based on sensor data; 
determine a multiplicity of impact areas on the another vehicle and a probability of impact for each of the multiplicity of impact areas; 
determine a change in velocity which describes a difference between a velocity (V) of the motor vehicle before a collision and a collision velocity (V) of the motor vehicle after the collision based on the sensor data; 
determine a severity of a possible collision based on the determined change in velocity; 
release a brake of the motor vehicle if the determined severity exceeds a first threshold value; 
actuate a belt pretensioner if the determined severity exceeds a second threshold value; and 
pivot at least one part of a headrest of a vehicle if the determined severity exceeds a third threshold value, 
wherein the headrest is pivoted based on the probability of impact for each of the determined multiplicity of impact areas, and 
wherein the probability of impact for each of the determined multiplicity of impact areas is determined based on of the maximum steering lock and a probability distribution function, and 
wherein a mass of the another vehicle is estimated by the control apparatus based on the sensor data, and 
wherein the severity of the possible collision is additionally determined based on the estimated mass.
Status of Claims
Claims 1-15 were originally presented having a filing date of 02 September 2020 and claiming priority to Federal Republic of Germany application DE10 2015 115 135.9 that was filed on 09 September 2015 and PCT/EP2016/070813 that was filed on 05 September 2016. An Amendment was filed on 02 September 2020. Claims 1-15 were amended via this Amendment.
An Amendment was filed on 28 April 2022. Claims 1-8 and 10-11 were amended, claims 9 and 12-15 were cancelled, and claims 16-17 were newly added. 
Authorization for this examiner’s amendment was given in an interview with attorney Seema Mehta on 20 May 2022.
Claims 1-8, 10-11, and 16-17 are currently pending. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendments and arguments filed on 28 April 2022 have been fully considered and persuasive. The previous 35 U.S.C. 112(b), 112(d), and 101 rejections have been withdrawn. 
Claims 1-8, 10-11, and 16-17 have been allowed over the prior art. 
The examiner is allowing the added amended limitations as neither Lich et al. (DE102006002746A1), Farmer et al. (US Patent No. 6085151), Browne et al. (US Pub No. 2002/0099485 A1), nor Eisele et al. (DE 10317637 A1) recite the limitations of releasing a brake of the motor vehicle when the determined severity exceeds a first threshold value; actuating a belt pretensioner when the determined severity exceeds a second threshold value; and pivoting at least one part of a headrest of a vehicle when the determined severity exceeds a third threshold value, wherein the headrest is pivoting based on the probability of impact for each of the determined multiplicity of impact areas, and wherein the probability of impact for each of the determined multiplicity of impact areas is determined based on the maximum steering lock and a probability distribution function. These limitations are not an obvious variation of these prior art references. 
Finally, the examiner does believe that the prior art references do teach some parts of added limitations such as:
determining a maximum steering lock of the another vehicle based on sensor data (see at least Browne [0006], [0018])
determining a multiplicity of impact areas on the another vehicle and a probability of impact for each of the multiplicity of impact areas (see at least Farmer column 4, lines 29-35)
pivoting at least one part of a headrest of a vehicle when the determined severity exceeds a… threshold value (see at least Eisele page 2, paragraph 10, page 3, paragraph 9)
Nevertheless, the examiner is allowing the limitations of claims 1-8, 10-11, and 16-17 for the reasons mentioned above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.B.W./Examiner, Art Unit 3667      

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667        

May 23, 2022